Citation Nr: 1007992	
Decision Date: 03/03/10    Archive Date: 03/11/10

DOCKET NO.  98-10 167A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Ogilvie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1969 to 
September 1971.  The Veteran also had a subsequent period of 
unverified service in a Reserve component.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, which denied the claim sought.

In August 2003, the Veteran testified before a Decision 
Review Officer at the Seattle RO.  In June 2005, the Veteran 
testified before the undersigned Veterans Law Judge at a 
Board hearing.  Copies of both transcripts are of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran alleges that his posttraumatic stress disorder is 
the result of, inter alia, being sexually assaulted by 
[redacted] and others in January 1971 at the Merrell 
Barracks in Nuremburg, Germany.

In support of his claim, the Veteran submitted an October 
1999 letter from Mr. [redacted] in which he appears to admit that 
he committed the assault against the appellant in Germany in 
approximately 1970 or 1971.  VA treatment records since 
December 1996 show the Veteran being diagnosed with 
posttraumatic stress disorder based, at least on part, on a 
sexual assault.

In September 2006, the claim was remanded for further 
development, including to request that the Veteran submit the 
original letter from [redacted], as well as the envelope 
and business card sent with the letter.  The RO was also to 
obtain [redacted] personnel records to determine 
whether he was in close geographical proximity to Merrell 
Barracks in January 1971.  The RO was finally asked to send 
the letter from Mr. [redacted] to the VA's Office of the Inspector 
General for a handwriting analysis to consider whether it was 
more likely than not that the hand-written signature found on 
the bottom of that letter was presented in the Veteran's own 
handwriting.

The record shows that the RO requested that the Veteran 
submit the original letter, envelope, and business card, but 
the request was ignored by the appellant.  The Office of the 
Inspector General additionally provided sample letters for 
the Veteran to sign in Mr. [redacted] name, but the appellant 
again, ignored that request.  The appellant did, however, 
provide a statement in September 2009 in which he wrote the 
name of Mr. [redacted] several times.  

The RO also conducted extensive research into [redacted] 
[redacted] military history.  Mr. [redacted] records were 
unavailable through the National Personnel Records Center, 
and a representative recommended that the RO research the 
Defense Personnel Records Information Retrieval System, which 
returned no result.  The RO, however, mistyped Mr. [redacted] 
social security number into the search engine and searched an 
incorrect number.  Thus, a new search is necessary.

The RO also failed to submit the purported letter from Mr. 
[redacted] to the VA's Office of the Inspector General for a 
handwriting analysis.  The Veteran provided handwriting 
samples that were adequate for analysis.  The Board 
instructed the RO to submit this information regardless of 
whether or not the Veteran replied to the information request 
that he send the original letter.  This was not accomplished.

The United States Court of Appeals for Veterans Claims has 
held that the Board is obligated by law to ensure that the RO 
complies with its directives; and where the remand orders of 
the Board are not complied with, the Board errs as a matter 
of law when it fails to ensure compliance.  Stegall v. West, 
11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  VA must send the appellant's claims 
file, to include any and all copies of the 
purported letter from Mr. [redacted], and the 
appellant's September 2009 statement, to 
the Office of the Inspector General in 
order to obtain a handwriting analysis 
opining whether it is more likely than not 
(i.e., greater than a 50/50 chance) that 
the signature found on the bottom of that 
letter is in the Veteran's handwriting.

2.  The RO should search the Defense 
Personnel Records Information Retrieval 
System under the correct social security 
number for [redacted] [redacted].  The RO should 
also search the alternative social 
security number that was provided for 
[redacted] [redacted] through BIRLS.  Any 
relevant further development should be 
accomplished as deemed necessary.

3.  Thereafter, the RO must readjudicate 
the Veteran's claim of entitlement to 
service connection for posttraumatic 
stress disorder.  If the benefit is not 
granted, the Veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the file is returned to the Board for 
further appellate consideration.


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


